department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tieo bs tax_exempt_and_government_entities_division uil numbers 419a date mas ft ote employer_identification_number legends company veba unions plan i dear sir or madam this is in reference to your ruling_request dated date concerning the tax treatment of certain set asides and contributions to the veba which is a welfare_benefit_fund established by the company the company generally provides health insurance and post-retirement medical benefits for its employees represented by the unions the health_insurance_coverage for these union employees is provided pursuant to the terms of collective bargaining agreements with the unions the company provides health benefits to active employees and retirees the post-retirement medical benefits for union retirees are provided pursuant to the above- referenced collective bargaining agreements memoranda of agreement and plant closing agreements the respective agreements do not require the company to establish a welfare_benefit_fund to provide the post-retirement medical benefits in general the veba is exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code code the veba has been determined to be maintained under a collective bargaining agreement within the meaning of sec_419a the company is funding retiree health benefit obligations through the veba under which union employee_benefits are paid the company proposed to establish within the veba an account designed to provide post-retirement medical and life_insurance benefits for participants this account is referred to as the retiree benefits reserve_account the proposed retiree benefits reserve_account will have separate_accounting for assets of the plan and any other plan that may use the veba as a funding vehicle for benefits the purpose of the veba is to provide benefits pursuant to the terms of the plan including medical and life_insurance benefits for retirees you requested five rulings and ruling_request number five asked whether the limitations described in sec_512 of the code apply to the amounts set-aside in the retiree benefits reserve_account the actuarial branch of the employee_plans division responded to ruling requests one through four in a ruling letter dated date this letter responds to ruling_request number five sec_501 of the code exempts from federal_income_tax organizations described in sec_501 sec_501 describes voluntary employees’ beneficiary associations that provide for the payment of life sick accident or other_benefits to members of the association or their dependents or designated beneficiaries if no part of the earnings_of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax for each taxable_year on the unrelated_business_taxable_income of organizations_exempt_from_taxation under sec_501 sec_419a of the code provides in pertinent part that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_1_419a-2t q a1 of the income_tax regulations asks what account limits apply to welfare_benefit funds that are maintained pursuant to a collective bargaining agreement the response to sec_1_419a-2t q a1 provides in part that neither contributions to nor reserves of a welfare_benefit_fund maintained pursuant to a collective bargaining agreement shall be treated as exceeding the otherwise applicable limits of sec_41 b 419a b or a e limits for collectively bargained welfare_benefit funds until the date years after the issuance of final regulations concerning - sec_512 of the code provides in part that in the case of an organization described in sec_501 the term unrelated_business_income means the gross_income excluding exempt_function_income less the deductions allowed which are directly connected with the production of gross_income excluding exempt_function_income sec_512 of the code provides in relevant part that for the purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid exempt_function_income also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside - ii in the case of an organization described in sec_501 to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with a purpose described in this paragraph sec_512 of the code provides in part that in the case of an organization described in paragraph of sec_501 a set-aside for any purpose specified in clause ii of subparagraph b may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside for such purposes in excess of the account limit under sec_419a sec_511 of the code imposes a tax on unrelated_business_taxable_income unrelated_business_income does not include exempt_function_income any amounts set_aside to provide benefits under sec_501 are exempt_function_income to the extent that the amounts set_aside do not exceed certain limits however these limits are inapplicable to qualified asset accounts under a separate welfare_benefit_fund maintained under a collective bargaining agreement here the veba is an organization described in sec_501 of the code and the retiree benefits reserve_account only provides for the payment of post-retirement medical and life_insurance benefits and all amounts credited to the retiree benefits reserve_account are considered to be additions to a qualified_asset_account under sec_419a without being subject_to the account limit of sec_419a pursuant to the provisions of sec_419a furthermore in a separate ruling the service has ruled that the veba is maintained under a collective bargaining agreement within the meaning of sec_419a therefore under sec_419a no account limits apply to any accounts that the veba set_aside to provide health benefits to the company’s retired employees since account limits are not applicable in the case of accounts set_aside to provide health benefits to the company’s retired employees all amounts set_aside for these sec_501 c of the code purposes are exempt_function_income unrelated_business_taxable_income does not include exempt_function_income therefore any amounts set_aside to provide health benefits to the company’s retired employees are not subject_to the unrelated_business_income_tax imposed under sec_51 a therefore we rule that the limitations described in sec_912 of the code do not apply to the amounts set_aside in the retiree benefits reserve_account this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely erene man snne es nee signed robert c harper je robert c harper jr manager exempt_organizations technical group
